--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2
 
EXCHANGE AGREEMENT
 
This Exchange Agreement (the “Agreement”), is entered into as of August 1, 2012,
by and between Alamo Energy Corp., a Nevada Corporation (the “Company”), and
__________ (the “Holder”).
 
RECITALS
 
A.           The Holder is the owner of a Series A Common Stock Purchase Warrant
to purchase ___________ shares of the Company’s $0.001 par value common stock
(the “Common Stock”) (the “Warrant”);
 
B.           The Company and the Holder desire to enter into this Agreement,
pursuant to which the Company and the Holder shall exchange the Warrant for
shares of Common Stock; and
 
C.           The execution and delivery of this Agreement by the Company and the
Holder and the transactions contemplated hereby are being made in reliance upon
the provisions of Section 3(a)(9) of the Securities Act of 1933, as amended (the
“Securities Act”).
 
NOW, THEREFORE, for and in consideration of the foregoing premises, the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:
 
 1.           Exchange.  At the Closing (as defined below), the Holder and the
Company shall exchange the Warrant for ___________ shares of Common Stock (the
“Exchanged Shares”) (such transaction in this Section 1, the “Exchange”):
 
1.1           Delivery.  In exchange for the Warrant, the Company shall deliver
or cause to be delivered to the Holder the Exchanged Shares. The Holder shall
deliver or cause to be delivered to the Company (or its designee) the Warrant on
the Closing. As of the Closing Date (as defined below), all of the Holder’s
rights under the Warrant shall be extinguished and be of no further force and
effect and the Holder shall have no rights pursuant to the Warrant.
 
1.2           Other Documents.  At the Closing, the Company and the Holder shall
execute and/or deliver such other documents and agreements as are customary and
reasonably necessary to effectuate the Exchange.
 
1.3           Purchase Price.  The Exchanged Shares shall be issued to the
Holder in exchange for the Warrant without the payment of any additional
consideration.
 
1.4           Closing.  The closing of the Exchange (the “Closing”) shall occur
on August 2, 2012 if the conditions specified in Sections 3 and 4 of this
Agreement have been satisfied or duly waived (or such other date and time as is
mutually agreed to by the Company and the Holder) (the “Closing Date”).
 
 
1

--------------------------------------------------------------------------------

 
2.           Holder’s Representations and Warranties. As a material inducement
to the Company to enter into this Agreement and consummate the Exchange, the
Holder represents, warrants and covenants with and to the Company as of the date
hereof and as of the Closing Date as follows:
 
2.1           Ownership of Warrant.  The Holder owns the Warrant free and clear
of any liens (other than the obligations pursuant to this Agreement and
applicable securities laws).
 
2.2           Reliance on Exemptions.  The Holder understands that the Exchanged
Shares are being offered and exchanged in reliance on specific exemptions from
the registration requirements of United States federal and state securities laws
and that the Company is relying in part upon the truth and accuracy of, and the
Holder’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Holder set forth herein in order to
determine the availability of such exemptions and the eligibility of the Holder
to acquire the Exchanged Shares.
 
2.3           No Governmental Review.  The Holder understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Exchanged Shares
or the fairness or suitability of the investment in the Exchanged Shares nor
have such authorities passed upon or endorsed the merits of the offering of the
Exchanged Shares.
 
2.4           Validity: Enforcement.  This Agreement to which the Holder is a
party has been duly and validly authorized, executed and delivered on behalf of
the Holder and shall constitute the legal, valid and binding obligations of the
Holder enforceable against the Holder in accordance with its respective terms,
except as such enforceability may be limited by general principles of equity or
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.
 
2.5           No Conflicts.  The execution, delivery and performance by the
Holder of this Agreement and the consummation by the Holder of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of the Holder or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Holder is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
the Holder, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of the Holder to perform its obligations hereunder.
 
 
2

--------------------------------------------------------------------------------

 
2.6           Investment Representations.
 
(a)  The Company has made available to the Holder all the information reasonable
available to the Company that the Holder has requested for deciding whether to
acquire the Exchanged Shares. The Holder confirms that it has been given
sufficient access to information regarding the Company in connection with its
decision to acquire the Exchanged Shares, including the opportunity to ask
questions of, and receive answers from, persons acting on behalf of the Company
and concerning the Company’s financial affairs, prospects and condition.
 
(b)  The Holder (i) is resident in or otherwise subject to the securities
legislation of the United States, and the issuance of the Exchanged Shares to
the Holder has occurred only in the United States; (ii) by reason of its or his
business or financial expertise, has the capacity to protect its or his own
interests in connection with its or his acquisition of the Exchanged Shares; and
(iii) is an “accredited investor” as defined in Rule 501 of Regulation D of the
Securities Act. The Holder is not a registered broker dealer registered under
Section 15(a) of the Exchange Act, or a member of the Financial Industry
Regulatory Authority (“FINRA”), or an entity engaged in the business of being a
broker dealer. Except as otherwise disclosed in writing to the Company on or
prior to the date of this Agreement, the Holder is not affiliated with any
broker dealer registered under Section 15(a) of the Exchange Act, or a member of
FINRA or an entity engaged in the business of being a broker dealer.
 
(c)  The Holder is acquiring the Exchanged Shares in the ordinary course of
business for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered under the Securities Act or under an exemption from such
registration and in compliance with applicable federal and state securities
laws, and the Holder does not have a present arrangement to effect any
distribution of the Exchanged Shares to or through any person or entity.
 
(d)  The Holder acknowledges that (i) a limited public market exists for the
shares of Common Stock, and no assurances can be given by the Company that any
of the Exchanged Shares will be registered for resale under the Securities Act,
(ii) he, she or it must and shall bear the economic risk of holding the
Exchanged Shares, which may be for an indefinite period of time, because at the
time such Exchanged Shares are issued they will not have been registered under
the Securities Act or any other securities law and, therefore, cannot be sold
unless they are subsequently registered under applicable federal and state
securities laws or an exemption from such registration is available; (iii) the
Exchanged Shares may not be resold or transferred on the official stock transfer
records of Company without furnishing to Company an opinion of counsel
reasonably acceptable to Company that such sale or transfer of the Exchanged
Shares will not violate the registration provisions of applicable federal and
state securities laws; and (iv) certificates representing the Exchanged Shares
shall have endorsed on them a restrictive legend to this effect.
 
(e) Holder understands that the Exchanged Shares are characterized as
“restricted securities” as said term is defined in Rule 144  inasmuch as they
are being acquired from the Company in a transaction not involving a public
offering based upon the exemption from such registration requirements for
non-public offerings; and that such Exchanged Shares may not be sold or
otherwise transferred unless they have been first registered under the
Securities Act and all applicable state securities laws, or unless exemptions
from such registration provisions are available with respect to said resale or
transfer of such securities. Holder hereby acknowledges that the Company was
previously an issuer described in paragraph (i)(1)(i) of Rule 144 under the
Securities Act and is subject to the provisions of Rule 144(i). Holder
represents that it is familiar with Rule 144, including but not limited to
provisions of Rule 144(i), as presently in effect, and understands the resale
limitations imposed thereby and by the Securities Act.
 
(f)  The Holder acknowledges that: (i) there is no government or other insurance
covering such Exchanged Shares; and (ii) there are risks associated with the
acquisition of the Exchanged Shares.
 
(f)  The Holder, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Exchanged Shares, and has so evaluated the merits and risks of such
investment. Such Holder understands that it must bear the economic risk of this
investment in the Exchanged Shares indefinitely, and is able to bear such risk
and is able to afford a complete loss of such investment.
 
(g) If the Holder is not a United States person (as defined by Section 7701
(a)(30) of the Internal Revenue Code), the Holder hereby represents that it has
satisfied itself as to the full observance of the laws of its jurisdiction in
connection with any invitation to subscribe for the Exchanged Shares or any use
of this Agreement, including (i) the legal requirements within its jurisdiction
for the purchase of the Exchanged Shares, (ii) any foreign exchange restrictions
applicable to such purchase, (iii) any governmental or other consents that may
need to be obtained, and (iv) the income tax and other tax consequences, if any,
that may be relevant to the purchase, holding, redemption, sale, or transfer of
the Exchanged Shares. The Holder’s acquisition of and continued beneficial
ownership of the Exchanged Shares will not violate any applicable securities or
other laws of the Holder’s jurisdiction.
 
 
3

--------------------------------------------------------------------------------

 
2.7           Exculpation.  The Holder acknowledges that it is not relying upon
any person, other than the Company and its officers and directors, in making its
investment or decision to invest in the Company.
 
2.8           Residence.  If the Holder is an individual, then the Holder
resides in the state or province identified in the address of the Holder set
forth on the Holder’s signature page hereto; if the Holder is a partnership,
Company, limited liability company or other entity, then the office or offices
of the Holder in which its principal place of business is identified in the
address or addresses of the Holder set forth on the Holder’s signature page
hereto.
 
3.           Conditions to Company’s Obligations Hereunder. The obligations of
the Company to the Holder hereunder are subject to the satisfaction of each of
the following conditions, provided that these conditions are for the Company’s
sole benefit and may be waived by the Company at any time in its sole discretion
by providing the Holder with prior written notice thereof:
 
3.1           The Holder shall have duly executed this Agreement and delivered
the same to the Company.
 
3.2           The Holder shall have delivered the Warrant to the Company.
 
3.3           The representations and warranties of the Holder shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date which shall be true and correct as of such specified
date), and the Holder shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Holder at or prior
to the Closing Date.
 
3.4           The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the consummation of
the Exchange.
 
3.5           The Company’s board of directors shall have duly authorized the
Exchange.
 
4.           Conditions to Holder’s Obligations Hereunder. The obligations of
the Holder hereunder are subject to the satisfaction of each of the following
conditions, provided that these conditions are for the Holder’s sole benefit and
may be waived by the Holder at any time in its sole discretion by providing the
Company with prior written notice thereof:
 
4.1           The Company shall have duly executed and delivered this Agreement
to the Holder.
 
4.2           The Company shall have duly executed and delivered to the Holder
the Exchanged Shares.
 
4.3           The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the consummation of
the Exchange.
 
 
4

--------------------------------------------------------------------------------

 
5.           Miscellaneous.
 
5.1           Successors and Assigns; Assignment.  Except as otherwise provided
in this Agreement, this Agreement, and the rights and obligations of the parties
hereunder, will be binding upon and inure to the benefit of their respective
successors, assigns, heirs, executors, administrators and legal
representatives.  This Agreement is not assignable without the prior written
consent of the parties hereto, except that Holder may assign this Agreement to
any affiliate without the consent of the Company.
 
5.2           Governing Law.  The validity, terms, performance and enforcement
of this Agreement shall be governed and construed by the provisions hereof and
in accordance with the laws of the State of Nevada applicable to agreements that
are negotiated, executed, delivered and performed solely in the State of
Nevada. 
 
5.3           Notices.  Any and all notices required or permitted to be given to
a party pursuant to the provisions of this Agreement will be in writing and will
be effective and deemed to provide such party sufficient notice under this
Agreement on the earliest of the following: (i) at the time of personal
delivery, if delivery is in person; (ii) one (1) business day after deposit with
an express overnight courier for United States deliveries, or two (2) business
days after such deposit for deliveries outside of the United States, with proof
of delivery from the courier requested; or (iii) three (3) business days after
deposit in the United States mail by certified mail (return receipt requested)
for United States deliveries.  All notices for delivery outside the United
States will be sent by express courier.  All notices not delivered personally
will be sent with postage and/or other charges prepaid and properly addressed to
the party to be notified at such address as such party may designate by one of
the indicated means of notice herein to the other party hereto.
 
5.4           Further Assurances.  The parties agree to execute such further
documents and instruments and to take such further actions as may be reasonably
necessary to carry out the purposes and intent of this Agreement.
 
5.5           Entire Agreement.  This Agreement constitutes the entire agreement
and understanding of the parties with respect to the subject matter of this
Agreement, and supersedes all prior understandings and agreements, whether oral
or written, between or among the parties hereto with respect to the specific
subject matter hereof.
 
5.6           Counterparts.  This Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
will be an original, but all such counterparts will together constitute one and
the same instrument. Facsimiles and electronic copies in portable document
format (“PDF”) containing original signatures shall be deemed for all purposes
to be originally signed copies of the documents that are the subject of such
facsimiles or PDF versions.
 
5.7           Amendment and Waivers.  This Agreement may be amended only by a
written agreement executed by each of the parties hereto.  No amendment of or
waiver of, or modification of any obligation under this Agreement will be
enforceable unless set forth in a writing signed by the party against which
enforcement is sought.  Any amendment effected in accordance with this section
will be binding upon all parties hereto and each of their respective successors
and assigns.  No delay or failure to require performance of any provision of
this Agreement shall constitute a waiver of that provision as to that or any
other instance.  No waiver granted under this Agreement as to any one provision
herein shall constitute a subsequent waiver of such provision or of any other
provision herein, nor shall it constitute the waiver of any performance other
than the actual performance specifically waived.
 
5.8           Third-Party Beneficiaries.  Nothing in this Agreement is intended
to confer upon any other person, whether or not named herein, and rights or
remedies of any nature whatsoever under or by reason of this Agreement.
 


 
[The remainder of the page is intentionally left blank]
 

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Exchange Agreement to
be effective as of the day and year first above written.
 
COMPANY:
 
ALAMO ENERGY CORP.
 


 


 
By: ____________________
 
Name: __________________
 
Title:  __________________
 


 
HOLDER:
 
_______________________
 


 


 
By:                         ______________________________
 
Name:                     ______________________________
 
Address:                ______________________________
 
______________________________
 

6

--------------------------------------------------------------------------------